Citation Nr: 0733975	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether the appellant perfected a timely appeal as to a March 
2003 rating decision that denied service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision rendered by the White 
River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
the veteran submitted an untimely substantive appeal to a 
prior rating decision and that the appeal period had expired.  
The veteran disagrees with this decision.


FINDING OF FACT

The appellant's substantive appeal (VA Form 9) was received 
on December 2, 2004, over 60 days after issuance of the 
statement of the case and over one year from the March 2003 
rating decision which denied service connection for an 
acquired psychiatric disorder.


CONCLUSION OF LAW

The veteran did not perfect a timely appeal as to the March 
2003 rating decision that denied service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.101, 20.302, 20.303, 20.304, 
20.305 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to the claim on appeal.  The 
timeliness of substantive appeal is a jurisdictional matter 
and is governed by the interpretation of law and not on the 
underlying facts or development of the facts.  In such a 
case, the VCAA has no application.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002) see also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).




Laws & Analysis

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the 1-year period form the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later. 38 C.F.R. § 20.302(b)(1).  

A Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental 
statements of the case SSOCs are being appealed or must 
specify the particular issues being appealed.  It should also 
set out specific arguments related to errors of fact or law 
made by the agency of original jurisdiction in reaching the 
determination being appealed.  38 C.F.R. § 20.202.  The 
substantive appeal must be filed within 60 days after mailing 
of the SOC, or within the remainder of the 1 year period from 
the mailing of notification of the determination being 
appealed.  38 C.F.R. § 20.302.  Extensions of time for filing 
a Substantive Appeal may be granted for good cause. 38 C.F.R. 
§ 20.303.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

The veteran filed to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder in November 
2002.  In a rating decision dated on March 4, 2003, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  Notice of this decision was 
mailed to the veteran's latest address of record on March 18, 
2003.  The veteran submitted a timely notice of disagreement 
(NOD) in April 2003.  In a September 2004 statement of the 
case (SOC), a decision review officer (DRO) reopened the 
claim and denied it on the merits.  This SOC was mailed to 
the veteran's most recent address of record on September 10, 
2004.  The cover letter to the SOC notified the veteran that 
to perfect his appeal in the matter he had to file a 
Substantive Appeal; notified him of what the Substantive 
Appeal must contain; advised him of the time limits (60 days 
from mailing of the SOC cover letter or 1 year from mailing 
of the notice of the determination appealed) for filing the 
Substantive Appeal; and informed him of the requirements for 
requesting an extension of time to file his Substantive 
Appeal.  38 C.F.R. § 19.30.  Accordingly, the veteran had 
until November 11, 2004 (the 60-day period following notice 
of the September 10, 2004 rating decision) to submit a timely 
response/Substantive Appeal.  

A response to the SOC, in the form of a Substantive Appeal 
was received from the veteran on December 2, 2004 in an 
envelope without a post-mark.  The Board observes that this 
was received well outside the time requirements noted in 38 
C.F.R. § 20.302.  The veteran did not request an extension of 
time to file a substantive for good cause.  

In correspondence dated in December 2004, the RO informed the 
veteran that he had not complied with these time limits and 
told him how he could appeal the determination that his 
appeal was untimely.  In addition, the veteran was provided 
with an opportunity to be heard on the question of timeliness 
at a Board hearing scheduled for July 2006.  The veteran did 
not appear for his hearing.  

The evidence of record shows the veteran did not timely 
submit a substantive appeal.  A Substantive Appeal from a 
rating decision was received outside the time requirements 
noted in 38 C.F.R. § 20.302; and the veteran did not request 
an extension of time to file his appeal with good cause.  
Absent a timely Substantive Appeal/VA Form 9 or a timely 
request for an extension of time for submission, the Board is 
without jurisdiction to adjudicate the claim, and the appeal 
in the matter must be dismissed.  38 C.F.R. § 20.101.  The 
law and regulations are controlling.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).




ORDER

A timely appeal regarding the issue of service connection for 
an acquired psychiatric disorder was not received and that 
claim is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


